DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021, has been entered.
 
Claims 8, 9, and 16 are amended
Claim 13 is canceled.
Claim 8-12 and 14-16 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not fall within the category of ‘certain methods of organizing human activity’ because the claimed features do not attempt to manage personal behavior or interactions between people.  The Examiner respectfully disagrees.  The claims recite steps for manipulating and accessing data for presentation that is related to ‘work’ that may include office work.  See specification ¶[0002].  The steps could be implemented on paper, but a general purpose computer is recited for implementation.  For example, a human being could start drafting a work document in one location, such as an office, and resume work at another location, such as an automobile.  
The Applicant compares the present claims to Example 42 from the Subject Matter Eligibility Examples.  The claims from Example 42 involve a formatting solution for medical records that is rooted in computer technology.  In stark contrast, the steps of the present claims 
The claims remain ineligible under 35 USC §101.
35 USC §102.103 Rejections
.The Examiner acknowledges a typographical error in the Final Office Action.  Claim 14 was intended to be rejected in view of Ferdowski in that Office Action, and is rejected in view of Ferdowski in this Office Action.
The Applicant traverses the rejection of independent claims 8 and 16 as being obvious over Horvitz in view of Borzycki, contending that Horvitz does not teach moving bodies.  In response, the Examiner points to ¶[0042], [0069], and [0078] of Horvitz; which discloses the use of information that indicates a device is moving.  Those passages also disclose the use of a device in a vehicle in an automobile.  Therefore, Horvitz meets this claim limitation.  Horvitz additionally teaches information that relates to a reason for interruption of work by teaching attributes data that includes inferences that a user did not complete a task for sessions that 
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Borzycki reference, cited in the rejections, below.  All remaining arguments are moot in light of the newly cited reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 8-12 and 14-16 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 8-12 and 14-16 are all directed to one of the four statutory categories of invention, the claims are directed to work support (as evidenced by the preamble of exemplary claim 8), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 8 include:  “acquiring . . . information related to a storage place for data;” “setting . . . a second information processing apparatus . . . so that the data can be accessed;” “acquiring . . . the information;” “acquiring . . . the presentation information;” and “presenting the acquired presentation information.”  The steps are all steps for data input and data manipulation related to the abstract 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a memory, controller and information processing apparatuses in independent claim 8; and a memory and information processing apparatuses in independent claim 16). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a memory, controller and information processing apparatuses in independent claim 8; and a memory and information processing apparatuses in independent claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0011511 A1 to Horvitz et al. (hereinafter ‘HORVITZ’) in view of US 2014/0208506 A1 to Borzycki et al. (hereinafter ‘BORZYCKI’).

Claim 8 (Currently Amended)
HORVITZ discloses a work support system comprising: a memory (see ¶[0034]; a memory location associated with the device) that stores a reason for interruption of work in association with information and corresponding presentation information (see abstract; inferences are constructed for later reminding and display), which relate to the reason for the interruption of the work (see ¶[0053] and [0078]; the task management application may infer the user did not complete the task.  Attributes data includes that the session was initiated when stationary, and interrupted when the device is moving); and  a controller configured to execute: acquiring, if a user interrupts the work that has been executed by using a first information processing apparatus at a location other than a moving body (see abstract; a task management application configured to monitor one or more interactions between a user and a device.  See also ¶[0078]; the session may be resumed when the device is stationary) and moves by the moving body (see ¶[0069]; a user activates an email program while waiting at a stoplight in his or her automobile.  See also ¶[0042] and [0078]; environmental information may , information related to a storage place for data accessed by the first information processing apparatus in relation to the interrupted work (see abstract and ¶[0006]-[0007] and [0025} & Figs. 3-4; mark or route the task for later reminding and display when a session is resumed. A computer process, a computing system, or an article of manufacture such as a computer readable storage medium); and  
setting, based on the information related to the storage place for the data, a second information processing apparatus possessed by the moving body so that the data can be accessed by the second information processing apparatus (see ¶[0005]; the session can be resumed in a state that is the same or similar to the state in which the session was interrupted.   See also ¶[0077]-[0078]; a web browser may be started while travelling on a train, and is interrupted when the train arrives at the destination.  The session may be continued when a web browser is started at another device such as the home or office.  See also claims 1, 10, 12, and 13; determine an environmental context of use associated with the device at which the session is being continued, and provide a follow-up action that is tailored to the type of device and the environmental context of use);
acquiring, from the memory, the information which relates to the user's reason for the interruption of the work (see again ¶[0078]; attributes data includes that the session was initiated when stationary, and interrupted when the device is moving; 
acquiring, from the memory, the presentation information related to the reason for the interruption that should be presented to the user (see abstract; inferences are constructed for later reminding and display); and 
presenting the acquired presentation information to the second information processing apparatus (see again abstract; inferences are constructed for later reminding and display)
 when the user is moving by the moving body (see ¶[[0104]; trigger an action, such as the start of an online meeting, if the client device is moving).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time that constructs inference for reminder and display at later times, where activities may be resumed when the device is stationary (see ¶[0078]).  BORZYCKI discloses an orchestration framework for connected devices that includes triggering that starting of an event when a device is moving.  It would have been obvious to include the starting of an event when a device is moving as taught by BORZYCKI in the system executing the method of HORVITZ with the motivation to support continuity of tasks when a user is in motion.

Claim 9 (Currently Amended)
The combination of HORVITZ and BORZYCKI discloses the work support system according to claim 8.
HORVITZ further discloses wherein the controller is configured to further execute: acquiring predetermined information for instructing a timing for setting the second information processing apparatus so that the data can be accessed (see ¶[0005]; retain attributes of environmental context, such as time.  See also ¶[0026]-[0027], [0029] and [0052]; determine whether follow-up actions should be provided, such as five minutes of uninterrupted time in an office setting.); and 
setting the second information processing apparatus so that the data can be accessed in accordance with the predetermined information (see abstract, ¶[0002] & claims 1 and 3; the session is completed at a later time at a different device).

Claim 10 (Previously Presented)
the work support system according to claim 8.
HORVITZ additionally discloses wherein the controller is configured to further execute: setting a third information processing apparatus which is correlated with a destination and which can be used by the user so that the data accessed by the second information processing apparatus on the interrupted work can be accessed by the third information processing apparatus, if the interrupted work is not completed when the moving body arrives at the destination (see ¶[0077]-[0078]; a web browser may be started while travelling on a train, an is interrupted when the train arrives at the destination.  The session may be continued when a web browser is started at another device such as the home or office.  See also claims 1, 10, 12, and 13; determine an environmental context of use associated with the device at which the session is being continued, and provide a follow-up action that is tailored to the type of device and the environmental context of use).

Claim 15 (Previously Presented)
The combination of HORVITZ and BORZYCKI discloses the work support system according to claim 8.
HORVITZ further discloses wherein the controller is configured to further execute: setting the second information processing apparatus so that the data can be accessed, by setting network environment so that the user can access the storage place for the data by the second information processing apparatus (see ¶[0078]; the session may be resumed when the device is again stationary.  See also ¶[0005], [0020], [0033] & [0050] and Fig. 1; the session can be resumed in a state that is the same or similar to the state in which the session was interrupted.  The device may be connected to one or more networks, and the task may be resumed when the network connection is reestablished).

Claim 16 (Currently Amended)
HORVITZ discloses a work support method comprising storing, in a memory (see ¶[0034]; a memory location associated with the device), a reason for interruption of work in association with information and corresponding presentation information (see abstract; inferences are constructed for later reminding and display), which relate to the reason for the interruption of the work (see ¶[0053] and [0078]; the task management application may infer the user did not complete the task.  Attributes data includes that the session was initiated when stationary, and interrupted when the device is moving); acquiring, if a user interrupts the work that has been executed by using a first information processing apparatus at a location other than a moving body (see abstract; a task management application configured to monitor one or more interactions between a user and a device.  See also ¶[0078]; the session may be resumed when the device is stationary) and moves by the moving body (see ¶[0069]; a user activates an email program while waiting at a stoplight in his or her automobile.  See also ¶[0042] and [0078]; environmental information may indicate the device is moving), information related to a storage place for data accessed by the first information processing apparatus in relation to the interrupted work (see abstract and ¶[0006]-[0007] and [0025} & Figs. 3-4; mark or route the task for later reminding and display when a session is resumed. A computer process, a computing system, or an article of manufacture such as a computer readable storage medium); and 
setting, based on the information related to the storage place for the data, a second information processing apparatus possessed by the moving body so that the data can be accessed by the second information processing apparatus (see ¶[0005]; the session can be resumed in a state that is the same or similar to the state in which the session was interrupted.   See also ¶[0077]-[0078]; a web browser may be started while travelling on a train, and is interrupted when the train arrives at the destination.  The session may be continued when a web browser is started at another device such as the home or office.  See also claims 1, 10, 12, and 
acquiring, from the memory, the information which relates to the user's reason for the interruption of the work (see again ¶[0078]; attributes data includes that the session was initiated when stationary, and interrupted when the device is moving; 
acquiring, from the memory, the presentation information related to the reason for the interruption that should be presented to the user (see abstract; inferences are constructed for later reminding and display); and 
presenting the acquired presentation information to the second information processing apparatus (see again abstract; inferences are constructed for later reminding and display)
HORVITZ does not explicitly disclose, but BORZYCKI discloses, when the user is moving by the moving body (see ¶[[0104]; trigger an action, such as the start of an online meeting, if the client device is moving).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time that constructs inference for reminder and display at later times, where activities may be resumed when the device is stationary (see ¶[0078]).  BORZYCKI discloses an orchestration framework for connected devices that includes triggering that starting of an event when a device is moving.  It would have been obvious to include the starting of an event when a device is moving as taught by BORZYCKI in the system executing the method of HORVITZ with the motivation to support continuity of tasks when a user is in motion.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0011511 A1 to HORVITZ et al. in view of US 2014/0208506 A1 to BORZYCKI et al. as 8 above, and further in view of US 2009/0327023 A1 to Nanji et al. (hereinafter ‘NANJI’).

Claim 11 (Previously Presented)
The combination of HORVITZ and BORZYCKI discloses the work support system according to claim 8.
The combination of HORVITZ and BORZYCKI does not specifically disclose, but NANJI discloses, wherein the controller is configured to further execute: setting the second information processing apparatus so that the user can make communication with another person in charge or a plurality of other persons in charge via the second information processing apparatus, if the interrupted work is a work which is to be executed by the user together with the another person in charge or the plurality of other persons in charge (see ¶[0063]; managers can be alerted if a delegated task is delayed or not completed).
HORVITZ discloses a method for supporting users with task continuity and completions across devices and time, where a task may be interrupted before completion (see ¶[0002]).  NANJI discloses a system for control of an enterprise for carrying out tasks, where managers are alerted if a task is delayed or not completed.  It would have been obvious for one of ordinary skill in the art at the time of invention to alert managers as taught by NANJI in the system executing the method of HORVITZ with the motivation to communicate urgent information to a boss (see HORVITZ ¶[0054]).   

Claim 12 (Previously Presented)
The combination of HORVITZ and BORZYCKI discloses the work support system according to claim 8.
The combination of HORVITZ and BORZYCKI does not specifically disclose, but NANJI discloses, wherein the controller is configured to further execute: determining a presence or an absence of a collaborative work, which is to be executed by the user together with another person in charge or a plurality of other persons in charge after the interrupted work is interrupted (see ¶[0065]; tasks originating from the same project.  A member is assigned and a manager is assigned to a task); and 
notifying a user terminal or user terminals of the another person in charge or the plurality of other persons in charge who is/are in charge of the collaborative work, of an adjustment request for adjusting a schedule of the collaborative work, if the collaborative work is present (see ¶[0063]; managers can be alerted if a delegated task is delayed or not completed.  See also ¶[0072] and [0102]; allow managers to identify delayed tasks.  A revision to a standard procedure, members can be scheduled and the change communicated to management).
HORVITZ discloses a method for supporting users with task continuity and completions across devices and time, where a task may be interrupted before completion (see ¶[0002]).  NANJI discloses a system for control of an enterprise for carrying out tasks, where managers are alerted if a task is delayed or not completed.  It would have been obvious for one of ordinary skill in the art at the time of invention to alert managers as taught by NANJI in the system executing the method of HORVITZ with the motivation to communicate urgent information to a boss (see HORVITZ ¶[0054]).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0011511 A1 to HORVITZ et al. in view of US 2012/0011511 A1 to HORVITZ et al. in view of US 2014/0208506 A1 to BORZYCKI et al. as applied to claim 8 above, and further in view of US 2012/0331108 A1 to Ferdowski et al. (hereinafter ‘FERDOWKSI’).

Claim 14 (Previously Presented)
The combination of HORVITZ and BORZYCKI discloses the work support system according to claim 8.
wherein the controller is configured to further execute: setting the second information processing apparatus so that the data can be accessed, by copying the data from the storage place for the data to the place capable of being accessed by the user in the second information processing apparatus (see abstract and ¶[0025] and [0043]-[0045]; copy shared files on a file server by uploading or synchronization from a local device).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time, where a user may interrupt a task before completion and provide follow-up actions (see ¶[0002] and [0005]).   FERDOWSKI discloses file sharing via link generation, where files are uploaded to a server for sharing so that the files may be made accessible via a link.  It would have been obvious to include the synchronization as taught by FERDOWSKI in the system executing the method of HORVITZ with the motivation to allow users to continue work on files across multiple devices (see FERDOWSKI ¶[0004] and HORVITZ ¶[0025])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624